Currier, Judge,
delivered the opinion of the court.
The only question presented by this record respects the constitutional authority of the Legislature to grant divorces dissolving the matrimonial connection.
Whatever the rule on this subject may have been in England and in different States of the Union, the doctrine that the Legislature of this State has no power to grant such divorces has been too long and well established, by repeated adjudications, to warrant its disturbance at the present time. (Gentry v. Fry, 4 Mo. 120 ; Bryson v. Campbell, 12 Mo. 498 ; Bryson v. Bryson, 17 Mo. 590.) The wisdom of the principle of these decisions has been vindicated by its transferrence, in express terms, into the organic law. (Const., art. 4, § 27.) The impolicy and bad tendency of legislative divorces is now generally recognized, and the practice is passing into disuse under the influence of distinct constitutional prohibitions. Mr. Bishop, in his work on marriage and divorce (Bishop on Marriage and Divorce, 660), states that “ the subject of legislative divorces is daily becoming of less and less practical interest in the United States, in consequence of the continually increasing jurisdiction given to the courts of the several States to dissolve the matrimonial connection, and of provisions, which are rapidly working themselves into our revised constitutions, prohibitive of divorces by the Legislature.”
It was judicially determined in 1835 (4 Mo. 120), three years before the present parties were married, in opinions covering eighty pages of the 'printed report, that the Legislature had no power to dissolve the marriage relation; and that decision was affirmed in 12 Mo. 498, where the present defendant below was a party, and again in 17 Mo. 590, where the present litigants were both parties to the suit.
These steps can not be retraced, and the decree of the court below must consequently be affirmed as of the date at which it *234was rendered, subject, however, to the following order.: Ordered, that the defendant below be allowed, as a credit, any payments he may have made on the original decree for the time elapsed since June, 1868.
The other judges concur.